Citation Nr: 1213713	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO. 10-15 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for chronic asthma with chronic obstructive pulmonary emphysema.


REPRESENTATION

Appellant represented by:	T. V. Pearce, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to April 1944.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

This case was the subject of a Board remand dated in April 2011, for the purpose of scheduling a videoconference hearing before the Board. The Veteran provided testimony at a March 2012 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office. VA will notify the Veteran if further action is required.


REMAND

At a March 2012 Board hearing, the Veteran indicated that since the time of his June 2007 VA examination, his medications for service-connected respiratory disability had changed and he was prescribed additional medical equipment by VA to treat his disability. A new VA examination is required to ascertain the material change in the Veteran's condition. See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.

At the March 2012 Board hearing, the Veteran's representative noted that the Veteran was not tested for DLCO at his June 2007 VA examination. The Veteran has been adjudicated as service-connected for both asthma and emphysema; and a March 1985 VA examination report indicates that the Veteran's asthma and emphysema are both related to service.  As a result, the rating criteria set forth in both Diagnostic Code 6602, for asthma, and Diagnostic Code 6603, for emphysema, must be considered in adjudicating the Veteran's increased rating claim. Diagnostic Code 6603 specifically requires consideration of DLCO results. As a result, the new VA examination must include DLCO pulmonary function testing results, as requested by the Veteran's attorney, and examination results for all other applicable rating criteria in both Diagnostic Codes 6602 and 6003. See 38 C.F.R. § 4.97, Diagnostic Codes 6602 and 6603. 

Additionally, the RO must seek to obtain all additional relevant records of VA treatment from November 2009 forward. See 38 C.F.R. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for lung disability during the period from March 2006 to the present. 

(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any potentially relevant records that have not been previously received from each health care provider the Veteran identifies. 

(b) The records sought must include all potentially relevant records of VA treatment from November 2009 forward.

(c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. The RO/AMC, after waiting an appropriate time period for the Veteran to respond and receiving all available relevant identified records of treatment, shall schedule the Veteran for a VA examination by a clinician with appropriate expertise. 

The purpose of the examination is to determine the current severity of the Veteran's service-connected chronic asthma with chronic obstructive pulmonary emphysema.
 
The following considerations will govern the examination:

(a) The claims folder, including all relevant medical records, and a copy of this remand, will be reviewed by the examiner. The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

(b) If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

(c) Specific examination findings as to the following VA rating criteria for asthma and emphysema are required:

(i) Pulmonary function testing must include FEV-1, FEV-1/FVC, and DLCO(SB).

(ii) The examiner must indicate whether the Veteran has more than one attack of asthma per week with respiratory failure.

(iii) The examiner must indicate whether the Veteran requires daily use of systemic (oral or parenteral) high does corticosteroids or immune-suppressive medications.

(iv) The examiner must indicate whether the Veteran requires intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.

(v) The examiner must indicate whether the Veteran has maximum exercise capacity of less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation).

(vi) The examiner must indicate whether the Veteran has maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption (with cardiac or respiratory limitation).

(vii) The examiner must indicate whether the Veteran has cor pulmonale (right heart failure).

(viii) The examiner must indicate whether the Veteran has right ventricular hypertrophy.

(ix) The examiner must indicate whether the Veteran has pulmonary hypertension.

(x) The examiner must indicate whether the Veteran has episodes of acute respiratory failure.

(xi) The examiner must indicate whether the Veteran requires outpatient oxygen therapy.

(xii) The examiner must indicate how often visits to a physician are required for care of exacerbations of respiratory disease.

(d) At his March 2012 Board hearing the Veteran discussed the need for daily use of an electronic device as part of his treatment for lung disease. The examiner must describe the use and nature of this device and its impact on the Veteran's social and occupational functioning.

(e) The examiner must discuss the impact of the Veteran's service-connected chronic asthma with chronic obstructive pulmonary emphysema on his social and occupational functioning, activities of daily living (ADLs), and ordinary activities of daily life. 

(f) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 
 
(g) The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.




(h) The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

3. Readjudicate the issue on appeal. 

(a) Readjudication must include consideration of rating criteria for both emphysema and asthma, as set forth at 38 C.F.R. § 4.97, Diagnostic Codes 6602 and 6603.

(b) If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response. 

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)




 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


